Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 1 of 11 Page ID #:1404



     1                       DECLARATION OF CAROL A. SOBEL
     2         I, CAROL A. SOBEL, declare:
     3         1.     I am one of the attorneys for Plaintiffs in this action. I have personal
     4   knowledge of the facts set forth below and could and would testify to these facts.
     5         2.     Attached to my declaration at Exhibit 18 is a true and correct copy of
     6   page 16 of the complaint filed in CJ Montano v. City of Los Angeles, Case No. 2:20-
     7   cv-07241 CBM AS, Dkt. 1 Filed 08/12/20. I downloaded a copy of the complaint
     8   from PACER and extracted the attached Exhibit 18. It is my understanding, based
     9   on review of a body camera video released by the Los Angeles Police Department
    10   following an investigation of Mr. Montano’s use of force complaint that Mr. Montano
    11   was struck in the head with a projectile while walking away from police, with his
    12   hands up in the air, at the protests against the killing of George Floyd in the Fairfax
    13   area of Los Angeles on May 30, 2020.
    14         3.     Attached to my declaration at Exhibit 19 is a true and correct copy of
    15   page 6 of the complaint filed in Deon Jones v. City of Los Angeles, et al., Case No.
    16   20-cv-11147 SVW SK, Dkt. 1, Filed 12/09/20. I downloaded the complaint on
    17   PACER after attorneys for the plaintiff at Gibson Dunn sent me a copy of an order
    18   issued by the Court in the case. Based on my review of the Complaint, I understand
    19   the photo in Exhibit 19 to be an accurate depiction of injuries to Mr. Jones after he
    20   was struck in the head with a projectile on May 30, 2020 near Pan Pacific Park.
    21         4.     Attached at Exhibit 20 is a true and correct copy of a document titled
    22   “Los Angeles Police Department Use of Force Tactics Directive, Directive No. 17,
    23   dated July 2018. I downloaded Exhibit 20 from the LAPD website, lapdonline.org.
    24   Exhibit 20 is identical to the document I viewed on the LAPD’s website.
    25         I declare that the foregoing is true and correct. Executed this 21st day of April
    26   at Los Angeles, California.
    27                                       /s/ Carol A. Sobel
                                          CAROL A. SOBEL
    28
Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 2 of 11 Page ID #:1405




                               EXHIBIT 18
 Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 3 of 11 Page ID #:1406




 1

 2
 3

 4
 5
 6
 7
 8
 9
10
11
12
13          49.   Hospital staff informed plaintiff that he had suffered a brain bleed and that
14   he was at risk of seizures and serious infection. Plaintiff was prescribed, among other
15   treatments, pain killers, anti-seizure medication, and upon discharge a cane to prevent
16   him from losing his balance as a result of his serious brain injury. Plaintiff spent 4
17   days at Cedars-Sinai, 2 of which were spent in the hospital’s ICU.
18          50.   Plaintiff’s injuries are still being evaluated by medical professionals. As a
19   direct and proximate result of being shot by law enforcement personnel, plaintiff
20   suffered a serious laceration to his head, a concussion, including a brain bleed, and an
21   injury to his tail bone. As a further direct and proximate result, plaintiff continues to
22   experience, inter alia, post-concussion syndrome, hearing loss, recurrent dizziness,
23   nausea, mental confusion and inability to comprehend social cues, significantly
24   reduced proficiency in understanding written and spoken language, is easily disturbed
25   when hearing music (which causes great distress given that he is currently enrolled as a
26   music student at the Los Angeles Recording School), and suffers from emotional
27   distress.
28


                                               16
                                    CIVIL RIGHTS COMPLAINT
Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 4 of 11 Page ID #:1407




                          EXHBIT 19
         Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 5 of 11 Page ID #:1408


            1
            2
            3
            4
            5
            6
            7
            8
            9
          10
          11
          12
          13
          14
                                      Mr. Jones after being struck by a Rubber Bullet
          15
                       11.    It is time for the LAPD to stop deploying Rubber Bullets to suppress
          16
                 peaceful protests.   The right to protest peacefully, to march, and to petition the
          17
                 government for a redress of grievances is fundamental and cannot be “controlled” or
          18
                 suppressed through arbitrary and unconscionable violence.
          19
                       12.    This country was born in protest, and the Founders that created our nation
          20
                 inscribed the right to protest into the very first amendment of the Bill of Rights. As the
          21
                 United States Supreme Court has acknowledged, “‘speech to protest racial
          22
                 discrimination is essential political speech lying at the core of the First Amendment.’”
          23
                 NAACP v. Clairborne Hardware Co., 458 U.S. 886, 915 (1982) (quoting Henry v. First
          24
                 Nat’l Bank of Clarksdale, 595 F.2d 291, 303 (5th Cir. 1979)). Unless this Court acts
          25
                 now, the LAPD’s unconstitutional use of Rubber Bullets to attack, control, and suppress
          26
                 peaceful protest will continue just like the attacks on civil rights demonstrators a
          27
                 generation ago. This cycle of violence must be stopped, peaceful protests must be
          28

Gibson, Dunn &
Crutcher LLP

                                                             6
Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 6 of 11 Page ID #:1409




                              EXHIBIT 20
   Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 7 of 11 Page ID #:1410




Directive No. 17                                                                                  July 2018


                                 40mm LESS-LETHAL LAUNCHER


      PURPOSE

      The purpose of this Directive is to familiarize
      officers with the use, nomenclature, and operation
      procedures of the 40mm Less-Lethal Launcher
      (40mm LLL).


      PROTOCOL

      Whenever practicable, officers shall exercise de-escalation techniques to resolve
      potential use of force incidents and seek voluntary compliance from suspects/subjects.
      The courts have held that Less-Lethal force options are “capable of inflicting significant
      pain and may cause serious injury.” Therefore, consistent with the Department’s Use of
      Force Policy, Less-Lethal force options are only permissible when:

              An officer reasonably believes that a suspect or subject is violently resisting
              arrest or poses an immediate threat of violence or physical harm.

      Less-Lethal force options shall not be used for a suspect or subject who is passively
      resisting or merely failing to comply with commands. Verbal threats of violence or mere
      non-compliance do not alone justify the use of Less-Lethal force.

      An officer may use the 40mm LLL as a reasonable force option to control a suspect when
      the suspect poses an immediate threat to the safety of the officer or others.

      Officers shall also consider:

          •   The severity of the crime versus the governmental interest in the seizure; and
          •   Whether the suspect was actively resisting arrest or attempting to evade arrest.

      The following do not alone justify the use of the 40mm LLL:

          •   Verbal threats of violence
          •   Mere non-compliance

      The 40mm LLL shall not be used to target the head, neck, face, eyes, or spine unless
      lethal force is authorized.

                                                                                    PTE 12/9/19
Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 8 of 11 Page ID #:1411

   Use of Force - Tactics Directive No. 17
   40mm Less-Lethal Launcher
   Page 2


   The 40mm Less-Lethal Launcher may be used in crowd control
   situations against a single subject/suspect as a target-specific
   less-lethal option.

   Officers shall inspect the ammunition and the holder to ensure
   only 40mm eXact iMpact ammunition is utilized.



   PROCEDURES

   The minimum recommended deployment range for the 40mm LLL is five feet, while the
   effective deployment range is up to 110 feet. Officers should always consider weapon
   retention principles when deploying the 40mm LLL to prevent a subject/suspect from
   gaining control of the launcher. When officers realize the need for a 40mm LLL, they
   should broadcast, “Code Sam-40.”

   If tactically and environmentally feasible, the 40mm LLL officer should deploy the launcher
   from a position of cover with a designated cover officer. The 40mm LLL officer alerts
   other officers when he/she is ready to fire by shouting or broadcasting, “40mm Ready!”
   The primary officer gives the clear to fire signal by shouting or broadcasting, “40mm,
   Standby!” This alerts the officers at the scene that the firing of the 40mm LLL is about to
   occur.

   When firing the 40mm LLL, officers
   should assess the effectiveness of each                    Tactical Considerations
   round fired. The effectiveness of the
   40mm eXact iMpact round is based on               •   Size of suspect versus size of officer
   the energy at impact. Therefore, the              •   Clothing
   round may have little or no effect on a           •   Altered mental state (may not be
                                                         effective)
   subject/suspect who:                              •   Any known history of mental illness
                                                     •   Age and/or physical condition of the
      •   Has a large body mass;                         suspect
      •   Is wearing heavy clothing/body             •   Suspect’s access to weapons
          armor;                                     •   Suspect’s ability to retreat or escape
                                                     •   Bystanders’ involvement
      •   Is under the influence of drugs; or
                                                     •   Availability of back-up officers (Can
      •   Is in an altered state and cannot              suspect be distracted until other units
          feel the impact of the sponge                  arrive?)
          round.                                     •   Background/Foreground (What is
                                                         behind/in front of the suspect?)
   If shots to the navel area or belt line do        •   Officers should maintain distance from
                                                         the suspect
   not appear to be effective, then a leg, arm
   or hand may be a viable alternative target.

   If control is not achieved and/or it appears that the 40mm eXact iMpact round is not
   effective, even after changing target areas, the officers must assess the viability of
   an alternate force option. Additionally, officers should continue to assess the suspect’s
   actions and the effectiveness of each force option used.
Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 9 of 11 Page ID #:1412

   Use of Force - Tactics Directive No. 17
   40mm Less-Lethal Launcher
   Page 3


   If officers encounter a self-mutilating or suicidal individual, the use of the 40mm LLL may
   be a reasonable force option (based on the tactical scenario) to stop his/her actions and
   afford the individual the opportunity to receive the needed medical treatment.

   Generally, officers should not deploy the 40mm LLL at a fleeing suspect. Officers should
   pursue and attempt to contain the suspect, while continually assessing the situation and
   considering the most appropriate tactical plan. Additionally, officers should avoid
   deploying the 40mm LLL on individuals who:

      •   Are on an elevated or unstable surface which could cause a fall that could result
          in a significant impact injury;
      •   Are operating or riding any mode of transportation; or
      •   Are known to be pregnant, under 12 years of age, elderly or visibly frail.

   The 40mm LLL is not a substitute for deadly force. When conducting a building search
   for a suspect who may be armed, standard firearms must be deployed. Having a 40mm
   LLL along with other force options during the search, will provide officers with different
   options should the situation change.

   Use of Force Warning

   An officer shall, when feasible, give a verbal warning prior to using the 40mm LLL to
   control an individual. The warning is not required when an officer is attacked and must
   respond to the suspect’s actions. Additionally, if a tactical plan requires the element of
   surprise to stabilize the situation, a warning is not required. Examples of this would be a
   hostage situation or a subject threatening suicide. However, officers are reminded that
   the surprise/tactical element must still be needed at the actual time the 40mm LLL is fired.

   The verbal warning should include a command and a warning of potential consequences
   of the use of force. The command should be similar to “drop the weapon” or “stop what
   you are doing” followed by a warning similar to “or we may use the 40mm, and that may
   cause you injury.”

   The use or non-use of the warning shall be documented. The Non-Categorical Use of
   Force Report, Form 1.67.05, Use of Force Summary heading shall include:

      •   The name of the officer giving the warning; and
      •   An explanation and appropriate justification for not using the warning.

   Statements that the “element of surprise was needed” or “for officer safety” reasons will
   not justify non-use of the warning. The explanation for non-use must:

      •   Clearly articulate why the element of surprise was needed;
      •   Explain in detail any officer safety considerations; and
      •   List all pertinent reasons that justify why the warning was not provided.
Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 10 of 11 Page ID
                                        #:1413
Use of Force - Tactics Directive No. 17
40mm Less-Lethal Launcher
Page 4


The use of the warning, or the reasons for non-use of the warning will be factors
considered in the determination whether the use of force was objectively reasonable.

Tactical Discharges

Tactical discharges (disabling lights, breaking out windows, etc.) are allowed, but are not
recommended, as they may cause secondary, unintended impacts. Before a tactical
discharge is used to break a window, officers should consider that an individual may be
behind the window and subject to impact by the 40mm round.

Tactical discharges may be an effective option in limited circumstances. Officers must
assess the situation after each tactical discharge, and if the launcher is not producing the
desired effect, discontinue its use. Officers must be prepared to give the rationale behind
their decision to fire the 40mm LLL as a tactical discharge. The reporting procedure for
a tactical discharge is the same as a discharge that does not strike a person (Employee’s
Report, Form 15.07.00).

In the event the 40mm LLL is used for a tactical discharge, it should be communicated to
all officers at scene prior to its use, for their situational awareness.

Reporting

The use of a 40mm LLL for any reason other than an approved training exercise shall be
documented according to established Department procedures on the Non-Categorical
Use of Force Report; however, when a 40mm LLL is fired and the round does not strike
a person, a use of force report is not necessary and an Employee’s Report, Form
15.07.00, should be completed to document the incident. Supervisors shall obtain
photographs of all visible and complained of injuries, even when evidence of injury is not
present.

Medical Treatment

Any person struck with a 40mm eXact iMpact round shall be transported to a Department-
approved facility for medical treatment prior to booking. The person should be carefully
monitored for signs of distress. If a medical emergency exists, officers shall request a
rescue ambulance to respond to their location.


DEFINITIONS

40mm Less-Lethal Launcher: A tactical single-shot launcher configured with a green
stock and pistol grip, a rifled barrel, picatinny rail mounting system and Department-
approved optics. The color green is used to signify that the 40mm launcher is for the
40mm eXact iMpact round only.

Code Sam-40: The radio code used to broadcast a request for a 40mm LLL.
Case 2:20-cv-05027-CBM-AS Document 76-1 Filed 04/21/21 Page 11 of 11 Page ID
                                 #:1414
